NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


KEONTAY BAKER, DOC #H0418,                     )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D17-4809
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Keontay Baker, pro se.




PER CURIAM.


              Affirmed.


NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, J.J., Concur.